Citation Nr: 0935929	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:   The American Legion 


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1944 to May 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The Board notes that evidence received subsequent to the 
supplemental statement of the case dated April 2006, is 
duplicative, cumulative and as such, not pertinent to the 
question of whether Veteran developed PTSD or skin cancer as 
a result of service.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of panic disorder, which was 
not shown during service or for many years thereafter, and is 
not otherwise related to his period of military service.  

2.  The Veteran does not have a current diagnosis of PTSD.

3.  The Veteran's current skin disorder was not shown during 
service or for many years thereafter, and is not otherwise 
related to his period of military service. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  Skin cancer was not incurred in, or related to any 
incidence of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in April 2005 and August 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

The Board notes that the Veteran was notified per a letter 
dated April 2005 that his original claims file could not be 
located and as such the RO rebuilt his claims file.  While 
the rebuilt file contains some of the Veteran's service 
personnel records, the service treatment records are 
unavailable for review despite the RO's numerous attempts to 
locate the Veteran's original claim.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  The Board informed the Veteran of its 
difficulty in locating the original file, and essentially 
told the Veteran to submit any service treatment records in 
his possession by letter dated April 2005. 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

If cancer becomes manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  
 

To establish a service connection for an injury, a Veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the Veteran cannot establish 
some of these elements, a Veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a Veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006). 


The claim for an acquired psychiatric condition, to include 
PTSD

The Veteran contends that he has PTSD related to his in-
service combat experiences.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

This case turns on whether the Veteran has a confirmed 
diagnosis of PTSD established in accordance with 38 C.F.R. 
§ 4.125(a).  The Veteran's service treatment records are 
unavailable for review.  However, available service personnel 
records indicate that the Veteran was awarded the Victory 
Medal, the American Area Campaign Medal, the Asiatic Pacific 
Area Campaign Medal with 3 Bronze Stars, and the Philippine 
Liberation Ribbon with 2 Bronze Stars.  The Veteran's records 
also confirm participation in events and campaigns in which 
he came under enemy fire.  Thus, the Board notes that the 
Veteran's records verify his status as a combat Veteran.

An April 1964 treatment report from Dr. B.S.H., indicated 
that the Veteran complained of feeling "shaky" and noted a 
diagnosis of passive-aggressive personality trait disorder 
with and improved condition of discharge.

In a June 2002 letter, Dr. R.C.L. stated that the Veteran had 
been treated by him since July 1992 for panic attacks and 
essential hypertension.  The doctor noted that the Veteran 
was bothered by panic attacks for the past 40 years, 
affecting the Veteran's life such that he avoided crowds of 
people and preferred to be by himself.  The doctor also noted 
symptoms including; impaired ability to function at work, 
difficulty in relationships with fellow employees, and 
feeling uncomfortable around other people.  The doctor noted 
that the Veteran reported that these symptoms had occurred 
since his military service.  

An October 2005 treatment record from Dr. E.W.H., noted a 
diagnosis of PTSD, but did not indicate and reasons or bases 
for that diagnosis.

The Veteran was afforded a hearing at the RO in November 2005 
before a decision review officer.  During his hearing, the 
Veteran testified that during his active service, his ship 
was involved in a convoy in which they had to set a smoke 
screen, and reported nightmares about that incident.  Both 
the Veteran and his wife asserted that the Veteran's panic 
attacks started after his discharge from service.  The 
Veteran stated that he first began receiving psychiatric 
treatment in the early 1960s, for a period of five to six 
months.  The Veteran stated that his next treatment was in 
the early 1980s, but he never went to the VA for treatment.  

The Veteran was afforded a VA examination for PTSD in 
February 2006.  The Veteran reported first seeking 
psychiatric intervention around 1961 or 1962 as he was 
experiencing symptoms of having difficulty being around 
others, and wanting to be isolated.  The Veteran also 
reported that upon discharge from service, he had 
"episodes" when he felt something just wasn't right.  The 
Veteran stated that he felt anxious, at times tremulous and 
fearful of being around people during the episodes.  However, 
the Veteran did not report symptoms consistent with PTSD.  
Specifically, the Veteran denied intrusive memories, 
avoidance, nightmares, startle, or flashback symptoms.  
Instead, the examiner noted that the reported symptoms best 
met the criteria for panic attacks, and opined that the 
Veteran developed anticipatory anxiety, leading him to avoid 
situations where escape would be difficult or where he might 
embarrass himself.  The examiner provided a diagnosis of 
panic disorder, unrelated to military.  The examiner 
specifically stated that the Veteran did not report symptoms 
consistent with PTSD, and clearly did not meet the diagnostic 
criteria A for PTSD related trauma.  The examiner also opined 
that as the Veteran denied having episodes in the military, 
as there was no documentation of psychiatric treatment during 
the military, and as the Veteran did not seek treatment until 
many years after service, no definitive link could be 
provided between the panic attacks and the military service.  

The first documentation of any psychiatric problem was a 
diagnosis of passive-aggressive personality disorder in 1964, 
approximately eighteen years after service.  This lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).

Moreover, no competent medical evidence has otherwise been 
presented to show a causal nexus between any aspect of the 
Veteran's period of service and the passive-aggressive 
personality disorder diagnosed in 1964 - nearly 18 years 
after discharge, or the panic disorder treated since 1992.  
In fact, the VA examiner opined that the panic disorder could 
not be definitively linked to the Veteran's military service 
because the Veteran could not recall having an "episode" 
during his military service, and because he did not seek 
treatment until many years after discharge.  In short, there 
is no objective medical evidence of record to link the 
Veteran's current panic disorder to service. 

Further, as stated above, to establish service connection for 
PTSD, there must be confirmed diagnoses of PTSD conforming to 
the (DSM-IV).  The Veteran was afforded a VA psychiatric 
evaluation, as well as submitted private treatment reports.  
While one treatment report by Dr. E.W.H., dated October 2005 
provided a diagnosis of PTSD, there were no reasons and bases 
for that diagnosis, and as such it is impossible to ascertain 
on what the physician based his diagnosis.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Moreover, the 
February 2006 VA examiner provided a diagnosis of panic 
disorder, and specifically stated that the Veteran clearly 
did not meet diagnostic criteria A for PTSD related trauma, 
because he denied intrusive memories, avoidance, nightmares, 
startle, or flashbacks.  In absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  With no current 
diagnosis for PTSD, the claim for service connection for PTSD 
must be denied. 

In reaching its decision, the Board has considered the 
statements provided by the Veteran in support of his claim. 
Although the Board does not dispute that he participated in 
action against hostile enemy forces, his account of 
experiencing symptoms of a panic disorder since military 
service is not supported by the remainder of the evidence of 
record which indicates this condition had its onset nearly 
decades after his separation from active duty. Accordingly, 
the Veteran's statements have little probative value.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim.  There is not an 
approximate balance of positive and negative evidence 
regarding the merits of the Veteran's claim that would give 
rise to a reasonable doubt in favor of the Veteran.  See 
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


The claim for service connection for skin cancer

The Veteran also contends that his skin cancer was caused by 
exposure to smoke generated by exploding smoke bombs during 
his active duty while stationed in the South Pacific during 
World War II.

The Veteran's service treatment records are unavailable for 
review.  However, available service personnel records confirm 
participation in events and campaigns in the South Pacific 
during which he came under enemy fire. 

A February 2003 treatment report from Dr. S.R. reflected 
treatment for skin cancer beginning in April 2001, for the 
removal of a squamous cell carcinoma on the left cheek.  The 
Veteran continued to seek treatment from 2001 to 2003 for 
skin cancer.

 

At a November 2005 RO, the Veteran testified that he was 
never treated in service for any skin problem, but felt that 
some type of smoke bomb explosion that he was exposed to 
during his active service caused his skin cancer.  He also 
stated that he had spots on his back prior to 2001 but that 
he first sought treatment for skin cancer in 2001.  The 
Veteran also stated that he did not receive treatment until 
2001.  

While the Veteran currently has skin cancer, there is no 
indication that the Veteran's current disability is the 
result of any incidence of service.  In his November 2005 
hearing, the Veteran stated that he never sought treatment 
for any skin conditions while on active duty.  The first 
indication that the Veteran received treatment for a skin 
disorder was in April 2001, nearly 55 years after his 
discharge from service.

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as the evidence provides virtually no indication 
that the Veteran's skin cancer is related to his period of 
active duty.
  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim.  There is not an 
approximate balance of positive and negative evidence 
regarding the merits of the Veteran's claim that would give 
rise to a reasonable doubt in favor of the Veteran.  See 
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

Entitlement to service connection for skin cancer is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


